In four related child protective proceedings pursuant to Family Court Act article 10, the father appeals from a fact-finding order of the Family Court, Queens County (Richroath, J.), dated November 6, 2006, which, after a hearing, found that he neglected the subject children and violated the terms of a temporary order of protection of the same court.
Ordered that the fact-finding order is affirmed, without costs or disbursements.
The evidence presented at the fact-finding hearing established, by a preponderance of the evidence, that the father, Philip J., neglected the subject children (see Family Ct Act § 1012 [f] [i]; § 1046 [b] [i]; Matter of Wisdom, M., 32 AD3d 396 [2006]; Matter of Sheneika V., 20 AD3d 541 [2005]), and violated the terms of a temporary order of protection (see Family Ct Act § 1072; Matter of Christine G., 36 AD3d 615 [2007]).
The father’s remaining contentions are without merit. Mastro, J.P., Florio, Miller and Dickerson, JJ., concur.